OMB APPROVAL OMB Number 3235-0058 SEC FILE NUMBER 0-10707 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (CHECK ONE): xForm 10-Ko Form 20-F o Form 11-K o Form 10-Q o Form N-SAR o Form N-CSR For Period Ended: March 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR o For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Thermodynetics, Inc. Full Name of Registrant Former Name if Applicable 651 Day Hill Road Address of Principal Executive Office (Street and Number) Windsor, CT 06095 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [ ] (c) The accountant's statement or other exhibit required by Rule 12-b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why the Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) The Registrant is amending its 2009 annual report on Form 10-K, and preparation of that filing has caused delays in preparing its current annual report on Form 10-K.The Registrant will file its 2010 annual report on Form 10-K within the prescribed period of time. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Robert A. Lerman 683-2005 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 monthsor for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yesx No o (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and if appropriate, state the reasons why a reasonable estimate of the results cannot be made. As previously reported, the Company will be using the equity method of accounting rather than the consolidation method of accounting under Generally Accepted Accounting Principles ("GAAP").The equity method of accounting will result in significant changes in the results of operations for the corresponding period for the last fiscal year.The quantification for such changes are reflected in the Form 10-K/A as filed on June 11, 2010. Thermodynetics.Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date 06/28/2010 By: /s/Robert A. Lerman Robert A. Lerman President
